Title: To Alexander Hamilton from William S. Smith, 21 June 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            East Chester June 21st. 1799.
          
          I have been honoured by the receipt of your Circular Letter of the 18th. inst. relative to a further supply of bounty money, and suggesting the propriety of accompanying the necessary application for the same, at the war-office, with some statement of the progress of recruiting, It is not in my power at present, to forward any regular returns, not having as yet received any, under the signature of the officers superintending the first and second Grand Divissions of the State—The plan I have adopted in the distribution of the money already forwarded, is, this I have given the officers superintending the recruiting service in the two Grand Divissions orders on the Paymaster of the Regt. for an equal proportion of the money, to be by them distributed, to the several Captains, in their respective districts. I have given two orders in favour of Major Wilcocks one for $1000. & the other for 500$. & Similar and in favour of Capt. Dowe J Fondy—making in the whole $3000. reserving the residue of about $300 in the hands of the paymaster, for contingencies or further divission—I find by the returns of Capt. Patterson that on the 18th. of May he had enlisted 13 men & paid them $86—on the 25th. he had 8. more & paid $58. on the 1st. of June 7 more were added & $56. more advanced & on the 15th. 3 other recruits to whom he paid $20—amounting in the whole to 31 men & Dollars 220 advanced, 18 Dollars short paid, which it is presumable has been since furnished to the men, & the 4 Dollars pr. man reserved bounty, amounts in the whole for Capt. Pattersons recruits to $362—which exceeds his proportion of money furnished to Major Wilcocks $62. he being entitled to one fifth of 1500—By returns from Capt. Landon he had enlisted 35 Men whose bounty first advanced amounted to 280$. & the reservation $140—total $420 excess of his fifth $120. You will see from this rough statement, that Capt. Patterson & Capt. Landon require a further supply, it is probable, that others will shortly be in a similar situation unless further advances are made from the War-office, or the money is redrawn from the Capts. who have not made rapid progress, & given to those who have, or have a better prospect of extending their enlistments, which I would submit to your consideration, and whether it would not be better hereafter, when by further returns we discover some officers more successfull than others, it would not be best, to push them to the extent of their recruiting abilities, or the dispositions of the young men in the districts, which discover most Zeal for the service—With respect to Capt. Kissam’s District, there is very little prospect of his succeding in raising a Company there, & Capt Courtland makes no very rapid progress, the discription of Character, which Capt. Paterson presents from N. York is not very flattering, & as soldiers I should prefer the production of the interior Country, to the recruits on the sea-board—It is therefore submitted whether, it would not be adviseable to give a latitude to the officers in the interior, beyond the Number of their respective Companies, when we find it is in their power to exceed them, rather than to wait the slow operation of recruiting in the sub-districts mentioned, or accept of the discription of Character, which the City presents—
          There is one subject which operates unpleasantly, & to which, for the good of the service, I have been obliged to accommodate—The 5th. article of the Rules and Regulations respecting the recruiting service, expressly states, that the recruit shall receive a bounty of 12 dollars, but the payment of 4 shall be deffered, untill after he shall have arrived at the head Quarters of his Regiment, The officer solicitous to impress his recruit pleasantly, gives him the most positive assurance when he pay’s him 2/3ds. of his bounty that the other 1/3d. will be immediately paid on his arrival at the Regimental rendezvous never communicates to him the contents of the 30th. Article, but presses him forward to the rendezvous of the Regt. with a bouyant step where he has been told & consequently expects he will meet with the fulfilment of his first Contract—I found the recruits forwarded by Capt. Landon, destitute of money, unprovided with Quarters, tents camp equipage, & every necessary to make their first lodgement tolerably comfortable I paid every attention to them in my power, got them comfortably Quartered in a friends House, untill the necessary supplies & arrangements were made on the part of the Contractor & as a further tranquillizer, order’d the pay-master, to pay up their bounty on the return of their officer, to enable them to procure for themselves some necessaries; it had a pleasant effect, quieted their minds & enabled me immediately to proceed upon the first stages of discipline—I candidly acknowledge I gave the order upon the letter & spirit of the 5th. Article, without adverting at the moment to the contents of the 30th. & thus some part of the $300 reserved in the hands of the paymaster, will upon voucher, be by him accounted for—With great respect I have the honor to be, Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith
          
        